PER CURIAM.
Appellant was sentenced to a prison term of fifteen years for the crime of shooting with intent to kill or wound in violation of AS 11.15.150. The underlying facts show that the shooting was a premeditated attempt to kill a witness to an alleged act of statutory rape committed by the appellant. In view of the gravity of the offense we do not believe that the superior court was clearly mistaken in imposing the sentence it did. Nor do we feel that it was error on the superior court’s part to have failed to recommend treatment of Johnson for alcoholism.
AFFIRMED.